DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 2-7 and 9-10 are presented for examination. Applicant filed a response to non-final Office action on 09/13/2021 amending claims 2-7; canceling claims 1 and 8; and adding new claims 9 and 10. In light of Applicant’s amendments, Examiner withdraws the previous objections and rejections. Examiner has, however, established new objection for claims 7, 9, and 10; and new § 101 and § 103 rejections for claims 2-7 and 9-10 in the instant Office action. Since the new § 101 and § 103 rejections were necessitated by Applicant’s amendment and adding of new claims, the instant rejection of claims 2-7 and 9-10 is a FINAL rejection of the claims. 

Response to Arguments
 
§ 101 Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection, but they are moot in view of new § 101 rejection necessitated by Applicant canceling the previous independent claim 1 and adding a new independent claim 10. 

§ 102 Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 102 rejection, but they are moot in view of new § 103 rejection necessitated by Applicant canceling the previous independent claim 1 and adding a new independent claim 10.   

Claim Objections





Claim 7 is objected to because of informalities in following recitation: “enabling the cheque issuer . . . consisting of: executing a part payment, deferring  payment, and postdating payment.” There should be indefinite article “a” in front of “payment” in each instance and the recitation should read: “enabling the cheque issuer . . . consisting of: executing a part payment, deferring  payment, and postdating payment.”

Claim 9 is objected to because of informalities in following recitation: “the details of the bank cheque are selected from the group consisting of: cheque number, the cheque receiver, the cheque issuer, the cheque provider and a payment amount, wherein the details are provided in an image of the issued cheque, wherein receiving the details of the bank cheque further comprises processing the image using Optical Character Recognition (OCR) to extract the details of the issued bank cheque.” There should be indefinite article “a” in front of “cheque number,” “the issued cheque” should be “the bank cheque” for the sake of consistency of this limitations in other claims, and there is no need for capitalization in “Optical Character Recognition” and the recitation should read: a cheque number, the cheque receiver, the cheque issuer, the cheque provider and a payment amount, wherein the details are provided in an image of the bank cheque, wherein receiving the details of the bank cheque further comprises processing the image using optical character recognition (OCR) to extract the details of the issued bank cheque.”

Claim 10 is objected to because of informality in following recitation: “A computer-implemented method for clearing a bank cheque, the method comprising: . . . receiving, by the one or more processors, details of a bank cheque.” There should be definite article “the” in front of “bank cheque” in the second instance and the recitation should read: “A computer-implemented method for clearing a bank cheque, the method comprising: . . . receiving, by the one or more processors, details of the bank cheque.”


Claim Rejections - 35 USC § 101








35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 and 9-10 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-7 and 9-10 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-7 and 9-10 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-7 and 9-10, however, recite an abstract idea of clearing a bank cheque. The creation of clearing a bank cheque, as recited in the independent claim 10 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions including legal obligations and business relations) that are found by the courts to be abstract ideas. The limitations in independent claim 10, which set forth or describe the recited abstract idea, are described in the following steps: “authenticating, with a cheque provider, details of a bank account associated with a cheque receiver and details of a bank account associated with a cheque issuer” (claim 10), “based on receiving the details of the bank cheque, soliciting an electronic confirmation from the cheque issuer that the bank cheque was issued by the cheque issuer, wherein the confirmation comprises a request to the cheque issuer to confirm certain of the details of the bank cheque” (claim 10), “based on obtaining the electronic confirmation, generating an identifier” (claim 10), and “facilitating a transaction based on obtaining the identifier and the bank cheque from the cheque receiver” (claim 10).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 10 recites additional limitation: “one or more processors” (claim 10). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving details of a bank cheque” (claim 10) and “transmitting the identifier to the cheque receiver” (claim 10). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 10 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 10 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	













Step 2B of the Test: The additional elements of independent claim 10 (see above under Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[51] SafePay is an information technology driven system. SafePay utilizes 
multiple forms of technologies, but is still completely independent of current and future information technology infrastructure, including servers, computing devices like computers, tablets, mobile devices etc. and also independent of coding nomenclature, techniques and practices and also independent of cybersecurity techniques such as tokens, encryption technologies, digital signatures etc. Innovative SafePay, simply uses technology as an enabler. 

This is a description of general-purpose computing system. Further, the elements of transmitting and receiving amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting and receiving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 10 receive or transmit data over a network in a merely generic manner. The courts have recognized receiving and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 10 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 10 is non-statutory under 35 USC § 101 in view of step 2B of the test. 




Dependent Claims: Dependent claims 2-7 and 9 depend on independent claim 10. The elements in dependent claims 2-7 and 9, which set forth or describe the abstract idea, are: “debiting the bank account of the cheque issuer; and based on the debiting, instructing the cheque provider to provide cash to the cheque receiver” (claim 2 – further narrowing the recited abstract idea), “facilitating the transaction comprises: debiting the bank account of the cheque issuer; based on the debiting, crediting the bank account of the check receiver” (claim 3 – further narrowing the recited abstract idea), “facilitating the transaction comprises enabling the cheque receiver to complete the transaction through electronic processes utilizing an application programming interface” (claim 4 – further narrowing the recited abstract idea), “obtaining, by the one or more processors, the identifier from the cheque receiver; based on obtaining the identifier, enabling, by the one or more processors, the cheque receiver to complete an additional transaction of an amount of the cheque with an automatic teller machine of the cheque issuer, wherein the additional transaction is selected from the group consisting of: withdrawing the amount, and transferring the amount, wherein the additional transaction is initiated when the check receiver providers the identifier to the automatic teller machine” (claim 5 – where “obtaining” step is considered insignificant extra solution activity; and “enabling” step is further narrowing the recited abstract idea), “transmitting, by the one or more processors, with the identifier, to the cheque receiver, a unique lock and a pay pin code, wherein facilitating the transaction comprises: enabling the cheque receiver to utilize the unique lock, the pay pin code, and the identifier to transact through a pay-cash-through-code based ATM transaction” (claim 6 – where “transmitting” step is considered insignificant extra solution activity; and “enabling” step is further narrowing the recited abstract idea), “generating the identifier comprises: enabling the cheque issuer to execute a transaction based on receiving a request from the cheque receiver, wherein the transaction is selected from the group consisting of: 
executing a part payment, deferring  payment, and postdating payment” (claim 7 – further narrowing the recited abstract idea), and “the details of the bank cheque are selected from the group consisting of: cheque number, the cheque receiver, the cheque issuer, the cheque provider and a payment amount, wherein the details are provided in an image of the issued cheque, wherein receiving the details of the bank cheque further comprises processing the image using Optical Character Recognition (OCR) to extract the details of the issued bank cheque” (claim 9 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-7 and 9 do not correct the deficiencies of independent claim 10 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-7 and 9-10 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.
   
Claim Rejections - 35 USC § 103

















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 2-4 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Bozeman (2004/0236688 A1) in view of O’Leary (2010/0057552 A1).

As to claim 10, Bozeman shows authenticating, by one or more processors, with a cheque provider, details of a bank account associated with a cheque receiver and details of a bank account associated with a cheque issuer (Bozeman: pages 5-6, ¶ 92; page 9, ¶ 124 and ¶ 126; and page 10, ¶ 145); receiving, by the one or more processors, details of a bank cheque (Bozeman: page 10, ¶ 146); based on receiving the details of the bank cheque, soliciting, by the one or more processors, an electronic confirmation from the cheque issuer that the bank cheque was issued by the cheque issuer, wherein the confirmation comprises a request to the cheque issuer to confirm certain of the details of the bank cheque (Bozeman: page 10, ¶ 149; and pages 10-11, ¶ 150); and facilitating, by the one or more processors, a transaction based on obtaining the bank cheque from the cheque receiver (Bozeman: page 5, ¶ 86; and pages 10, ¶ 145). 
Bozeman does not show that based on obtaining the electronic confirmation, generating, by the one or more processors, an identifier; transmitting, by the one or more processors, the identifier to the cheque receiver; and facilitating, by the one or more processors, a transaction based on obtaining the identifier. O’Leary shows that based on obtaining the electronic confirmation, generating, by the one or more processors, an identifier (O’Leary: page 5, ¶ 51; page 6, ¶ 55; and page 9, ¶ 79); transmitting, by the one or more processors, the identifier to the cheque receiver (O’Leary: page 5, ¶ 51; page 6, ¶ 55; and page 9, ¶ 79); and facilitating, by the one or more processors, a transaction based on obtaining the identifier (O’Leary: page 5, ¶ 51; page 6, ¶ 55; and page 9, ¶ 79). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bozeman by based on obtaining the electronic confirmation, generating, by the one or more processors, an identifier; transmitting, by the one or more processors, the identifier to the cheque receiver; and facilitating, by the one or more processors, a transaction based on obtaining the identifier of O’Leary in order to provide method which a payor pushes electronic credits to a payee (O’Leary: page 1, ¶ 2).

As to claim 2, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman  also shows that facilitating the transaction comprises: debiting the bank account of the cheque issuer (Bozeman: pages 10, ¶ 145); and based on the debiting, instructing the cheque provider to provide cash to the cheque receiver (Bozeman: pages 10, ¶ 145; and pages 11, ¶ 159). 

As to claim 3, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman also shows that  facilitating the transaction comprises: debiting the bank account of the cheque issuer (Bozeman: pages 10, ¶ 145); and based on the debiting, crediting the bank account of the check receiver (Bozeman: pages 10, ¶ 145; pages 11, ¶ 159; and Fig. 5B). 

As to claim 4, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman does not show facilitating the transaction comprises enabling the cheque receiver to complete the transaction through electronic processes utilizing an application programming interface. O’Leary shows facilitating the transaction comprises enabling the cheque receiver to complete the transaction through electronic processes utilizing an application programming interface (O’Leary: page 5, ¶ 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bozeman by facilitating the transaction comprising enabling the cheque receiver to complete the transaction through electronic processes utilizing an application programming interface of O’Leary in order to provide method which a payor pushes electronic credits to a payee (O’Leary: page 1, ¶ 2).
  
As to claim 9, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman  also shows that the details of the bank cheque are selected from the group consisting of: cheque number, the cheque receiver, the cheque issuer, the cheque provider and a payment amount (Bozeman: pages 5-6; ¶ 92); and that the details are provided in an image of the issued cheque, wherein receiving the details of the bank cheque further comprises processing the image using Optical Character Recognition (OCR) to extract the details of the issued bank cheque (Bozeman: page 9; ¶ 124; and page 10; ¶ 140).  

Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bozeman in view of O’Leary, and further in view of LeStrange (2015/0141125 A1).

As to claim 5, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman does not show obtaining, by the one or more processors, the identifier from the cheque receiver; and based on obtaining the identifier, enabling, by the one or more processors, the cheque receiver to complete an additional transaction of an amount of the cheque with an automatic teller machine of the cheque issuer, wherein the additional transaction is selected from the group consisting of: withdrawing the amount, and transferring the amount, wherein the additional transaction is initiated when the check receiver providers the identifier to the automatic teller machine. LeStrange shows obtaining, by the one or more processors, the identifier from the cheque receiver (LeStrange: page 10, ¶ 117); and based on obtaining the identifier, enabling, by the one or more processors, the cheque receiver to complete an additional transaction of an amount of the cheque with an automatic teller machine of the cheque issuer, wherein the additional transaction is selected from the group consisting of: withdrawing the amount, and transferring the amount, wherein the additional transaction is initiated when the check receiver providers the identifier to the automatic teller machine (LeStrange: page 10, ¶ 117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bozeman in view of O’Leary by obtaining, by the one or more processors, the identifier from the cheque receiver; and based on obtaining the identifier, enabling, by the one or more processors, the cheque receiver to complete an additional transaction of an amount of the cheque with an automatic teller machine of the cheque issuer, wherein the additional transaction is selected from the group consisting of: withdrawing the amount, and transferring the amount, wherein the additional transaction is initiated when the check receiver providers the identifier to the automatic teller machine of LeStrange in order to provide additional monetary transaction (LeStrange: page 1, ¶ 2).



As to claim 6, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman does not show transmitting, by the one or more processors, with the identifier, to the cheque receiver, a unique lock and a pay pin code, wherein facilitating the transaction comprises: 
enabling the cheque receiver to utilize the unique lock, the pay pin code, and the identifier to transact through a pay-cash-through-code based ATM transaction. LeStrange shows transmitting, by the one or more processors, with the identifier, to the cheque receiver, a unique lock and a pay pin code, wherein facilitating the transaction comprises: enabling the cheque receiver to utilize the unique lock, the pay pin code, and the identifier to transact through a pay-cash-through-code based ATM transaction (LeStrange: page 10, ¶ 117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bozeman in view of O’Leary by transmitting, by the one or more processors, with the identifier, to the cheque receiver, a unique lock and a pay pin code, wherein facilitating the transaction comprises: enabling the cheque receiver to utilize the unique lock, the pay pin code, and the identifier to transact through a pay-cash-through-code based ATM transaction of LeStrange in order to provide additional monetary transaction (LeStrange: page 1, ¶ 2).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Bozeman in view of O’Leary, and further in view of Albazei (WO 2017/105297 A2).

As to claim 7, Bozeman in view of O’Leary shows all the elements of claim 10. Bozeman does not show enabling the cheque issuer to execute a transaction based on receiving a request from the cheque receiver, wherein the transaction is selected from the group consisting of: executing a part payment, deferring  payment, and postdating payment. Albazei shows enabling the cheque issuer to execute a transaction based on receiving a request from the cheque receiver, wherein the transaction is selected from the group consisting of: executing a part payment, deferring  payment, and postdating payment (Albazei: page 4, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bozeman in view of O’Leary by enabling the cheque issuer to execute a transaction based on receiving a request from the cheque receiver, wherein the transaction is selected from the group consisting of: executing a part payment, deferring  payment, and postdating payment of Albazei in order to provide method for payment transactions (Albazei: page 4, line 11).

Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Noguchi (2005/0203846 A1) discloses: “[0009] Additionally, some models of this type of deposit system use a scanner that scans the front and back of the check, reading and filing all the check data, as well as its amount, thereby operating as an additional safety system.”























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691